Citation Nr: 1206668	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  06-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for pulmonary asbestosis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to February 1963.

This case is before the Board of Veterans' Appeals (Board) on appeal from a August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent disability rating for pulmonary asbestosis.  Subsequently, in an October 2005 rating decision, the RO continued the Veteran's 10 percent disability rating for pulmonary asbestosis. 

The Veteran was scheduled for a Travel Board Hearing in February 2008, however he failed to appear.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2011).  Accordingly, this Veteran's request for a hearing is considered withdrawn.


FINDING OF FACT

The Veteran's respiratory disorder (asbestosis) has been manifested by a Forced Vital Capacity (FVC) of no less than 75 percent predicted and a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of no less than 66 percent predicted.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6833 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO sent correspondence in May 2005, August 2006, and January 2008 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letters informed the Veteran of how effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in September 2005 and November 2010.  The Veteran has not indicated that he has received additional treatment for his service-connected condition.  The Board thus concludes that there are no additional treatment records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for increased rating, and continues to the present time.

Respiratory disorders are evaluated under DCs 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under those diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2011).

For historical purposes, it is noted that service connection was established for asbestosis by the RO in a September 1999 decision, based in part on the fact that a private doctor provided an opinion that the Veteran had been exposed to asbestos in conjunction with his duties a firefighter while in service, and that he had a lung disorder as the result of such exposure.  

The Veteran's asbestosis has, since the time service connection was established,  been evaluated as 10 percent disabling under DC 6833.  Under that diagnostic code, a 10 percent rating is warranted when the Forced Vital Capacity (FVC) is 75 to 80 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent rating is warranted for FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56-65 percent predicted.  38 C.F.R. § 4.118, DC 6833 (2011).

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes, except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done.  38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96(d)(5).

The Veteran contends that he is entitled to an increased disability evaluation in excess of 10 percent for his service-connected asbestosis.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's asbestosis does not warrant an increased disability rating in excess of 10 percent at any time during the pendency of this claim.  As such, the claim must be denied.

The pertinent evidence reflects that the Veteran underwent September 2005 and November 2010 VA respiratory examinations, and that in June 2006, March 2008, and December 2010 pulmonary function testing (PFT) were conducted.  

The Veteran was afforded a VA examination in September 2005.  X-rays taken at that time showed the Veteran's lungs to be well expanded and clear.  Additionally, it was noted that the Veteran had no active pulmonary infiltrate.  The examiner noted that Veteran's recent treatment for cardiac catheterization and stated that there was no functional impairment related to asbestos exposure.  Moreover, he stated that exertional dyspnea was due to coronary artery disease, status post coronary bypass graft and not due to any lung disease.  

Subsequently, VA PFT testing was performed in June 2006.  The PFT revealed a FVC of 80 percent predicted for the standard study, a FVC of  80 percent predicted after bronchodilator therapy, and DLCO (SB) of 98 percent predicted.  

Additionally, PFT testing was again performed on the Veteran in March 2008.  The doctor noted that spirometry did not show obstructive changes, and lung volumes showed borderline restrictive changes.  Furthermore, diffusion capacity was noted to be within normal limits and the flow volume loop was unremarkable.  

The Veteran was afforded another VA examination in November 2010.  The examiner noted that the Veteran's borderline restrictive changes reported on spirometry was at least as likely as not caused by or a result of asbestos exposure.  Additionally, he stated that the obstructive defect was as likely as not a result of a history of cigarette smoking.  Subsequently, PFT testing was performed in December 2010.  The PFT revealed a FVC of 81 percent predicted after bronchodilator therapy, and his DLCO (SB) was noted to be normal.  The reviewing doctor's impression was that the Veteran had mixed moderate obstructive airway disease and mild restrictive ventilator impairment with normal diffusion capacity.  Additionally, no significant response to bronchodilators was on spirometry.  Moreover, the doctor noted that lack of response to bronchodilators on spirometry did not preclude a clinical response to bronchodilator therapy.

As previously stated, the pulmonary function testing showed the FVC was no less than 75 percent predicted and DLCO (SB) was no less than 66 percent predicted throughout the appeals period.  These PFT findings do not warrant a rating in excess of 10 percent under DC 6833.  Indeed, the requirements for higher rating under that diagnostic code, FVC of 65 to 74 percent predicted, or DLCO (SB) of 56 to 65 percent predicted, have not been demonstrated.

Furthermore, there is no other evidence of record indicating that the Veteran has undergone additional pulmonary function testing since.  Nor does the Veteran contend that his respiratory disorder has worsened since his November 2010 VA examination and December 2010 PFT testing.  Therefore, the Board finds that a 30 percent rating for a respiratory disorder (asbestosis) is not warranted.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the preponderance of the evidence demonstrates that the Veteran's asbestosis, in and of itself, has not been more disabling than the 10 percent rating assigned at any time during the pendency of this claim.  As such, staged ratings are not warranted.

The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected respiratory disorder.  However, the Veteran's PFT results, as compared to the rating criteria, did not warrant a 30 percent rating for the appeals period.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased disability rating in excess of 10 percent for asbestosis, and that claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  The Board finds in this case that the regular schedular standards are not inadequate.

The symptoms associated with the Veteran's asbestosis are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased disability rating in excess of 10 percent for asbestosis is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


